Title: To Thomas Jefferson from William Short, 28 January 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris, Jan. 28. 1790

My last letter was of the 12th. inst. and sent by the French packet from Bordeaux under cover to Mr. Jay. In it I acknowledged the reciept of yours from Lynnhaven bay. I communicated your arrival not only to your friends but those of the young ladies in the convent. I have recieved from Mll. Botidoux a letter for Miss Jefferson accompanied by a packet containing pamphlets as she told me. The letter will be sent with this. Not knowing whether M. Le Coulteux would be willing to take charge of the packet I sent it to London by Mr. Broome who told me there would be a vessel sailing immediately for N. York. It is addressed to your name, and the care of Mr. Jay.—This letter will be sent under cover to Mr. Jay to whose letter I beg leave to refer for some articles of European politics. Knowing that these letters will be open to you, and considering also the possibility of their being yours in virtue of the office to which you have been named I have thought it not necessary to copy them or repeat them here.
In my last to you I mentioned what had been done by the assembly relative to the Parliament of Rennes. The members of the Parliament and their partisans endeavoured to frighten the assembly by asserting that they were supported by the people of their province. Accounts have just arrived here that the people are exempting themselves from that calumny by burning chateaux, and committing those violences, which had ceased there as in the other parts of France, on supposing that the aristocratic party had given up the contest.—Volney underwent the day before yesterday a severe shock. You know that he is one of the most violent anti ministerial men. The assembly got an hint that he had accepted from the ministry an appointment in Corsica of Inspector of Commerce with a salary of 12, or 15,000₶. This was denounced in the assembly and a decree passed extending that made on a former occasion to prevent Mirabeau from coming into the ministry. Several other members who had accepted places from the ministry  have also resigned them in conformity to the decree of the assembly.—The question about the rights of Jews has been again brought on. The only circumstance which prevented it being decided in their favor when formerly agitated was the fear of discontenting the people of Alsace and Lorraine where the Jews are so numerous, and where the people are so greatly their debtors, that these two provinces made every exertion to exclude them. The friends of the Jews therefore divided the question respecting them, and by this division it was decided that the Juifs Portugais et Espagnols were capable of being citoyens actifs sans rien prejuger sur les droits des Juifs Allemands. It is unnecessary to mention that the epithet here has nothing to do with the country to which the Jews belong, but decides the sect of which they are. The Juifs Espagnols et Portugais for example have for two or three centuries back inhabited the southern parts of France, particularly Bordeaux. The Juifs Allemands have in like manner for a long time been inhabitants of Lorraine and Alsace.
The assembly not long ago passed a decree against the prejudice of families being dishonored by the punishment with death of one of its members. I had often heard much of the force of this prejudice in France, but had no idea of the extravagant excess to which it was carried until I heard the subject lately treated here and exemplified by several historical facts. Immediately after the decree of the assembly an opportunity presented itself of giving it eclat. Two brothers here of a very respectable family were condemned by the chatelet to be executed for forgery. Immediately after the sentence was pronounced (it is not yet executed) one of the districts of Paris waited on their President who was brother to the condemned, and who surrounded by his distressed family was deliberating to what part of the world they should fly to hide themselves. They were carried in triumph to the general assembly of the district, the President confirmed in his office, one of his sons immediately appointed lieutenant in the volunteer guards, and another fourteen years of age only, named lieutenant a la suite. M. de la fayette in order to give additional eclat to this attack on the false prejudice, assembled the division and at the head of them recieved the two new officers in that capacity and embracing them with tenderness added to the scene a new interest, invited them to his table and at the same time an actor of the Variètes, who being lieutenant in the volunteer guards, first moved that the son should be named to his place, which he offered to resign, adding that he should be too happy to serve under such an officer. His resignation  was not accepted. The conduct of the district being announced to the national assembly was recieved with great applause and the President desired to inform the district of the satisfaction of the assembly.
The question about the qualities of a citoyen actif was brought on some days ago by a deputy from L’Artois. He observed that the taxes were laid in that part of France in such a manner that few of the inhabitants paid the direct tax of three days labor, in proportion to the other parts of the kingdom, and consequently that by the decree of the assembly the number of citoyens actifs would be far short of the population and the persons eligible to the national assembly so few as to leave little choice to the voters. Several attempts as I mentioned in a former letter had been made to annul the decree relative to the qualities of eligibility to the assembly, but constantly overruled. As it was evident this motion tended to that, the murmurs against it were loud. It was moved to refer it to the committee of constitution to report on it and carried. Thus it will be brought again before the assembly and some modification will probably take place. Many are of opinion that the confiance des commetans should be the only requisite, but this opinion will certainly not prevail.
The committee of judicature have made their report on the reform proposed in that branch. It is inclosed to Mr. Jay.—Not long ago I recieved it from the Marquis de la fayette with a desire to read it, make my observations on it in the margin, and return it the next day. I came home late that evening and being busy the next day I had only time to run it over and make short remarks with little reflexion. I was sorry to be obliged to put pen to paper on that subject in that manner. The next day I saw Mr. Morris who shewed me a copy of what he had written by a like request from M. de la fayette. He had gone much more fully on the subject, but I was glad to find that we had noticed nearly the same parts of the report, and that our objections were much the same. It relieved me from the fear of having exposed my ignorance on the subject.—Mr. Morris still continues his proposition to the minister for the purchase of the American debt. His terms are really advantageous. The only difficulty at present is that Mr. Necker exacts security for the performance of the contract, and these gentlemen (Morris and Parker) say their recieving the American debt only in proportion as they deliver the French effects are a sufficient security. M. Necker does not like to commit his reputation of which you know he is very tender by treating with persons unknown to  the public. Should the contract not be fulfilled, there would be no loss of money, but it would shew a want of calculation in the minister thus to err in his idea of the persons with whom he should engage in such an operation. M. Montmorin told me the proposals were highly pleasing to Mr. Necker and that the affair of the security was the only difficulty.—Mr. Necker has been for some time very ill. He has begun again however to give audience. Still his friends are very uneasy about him.—The stocks have been undergoing for some time past a small diminution. The caisse d’escompte is at present. 3670.
I inclose at present to the Secretary of the treasury a return of our commerce with france under the premium of the last year. The result is that from the 15th. of Feb. to the 1st. of Sep. there arrived here 84. Vessels, without counting those that came to Marseilles, those within the direction of Amiens, and those arrived at Dunkerque. For particulars I refer you to the paper inclosed. A letter from M. Bondfield informs me that several vessels have already arrived and are still expected with the last crop from America.
The system of clubs has become general here since your departure. One however which seems to take the ascendant is just opened under the title of the Societe de quatre vingt neuf. Some of the most respectable characters of the assembly are its founders. Strangers are admitted. The Marquis de lafayette and Duke de la Rochefoucauld two of the founders proposed Gl. Washington Dr. Franklin and yourself. My name was added by them also without consulting me on the subject as to myself, or my opinion as to your accepting the place. Several of the members of the assembly having been already rejected by ballot in this club, I fear it will produce parties and discontent among those who were of the same principles and good friends.
It has been a long time since we have had news from America. A paper here has published that R. Island and No. Carolina have adopted the constitution. I suppose it false as to one and premature as to the other. I am in hourly expectation and have been so for some time of the pleasure of hearing from you. I hope you will write often, if it is only two lines. I beg you to remember the pleasure you had when here of recieving a letter from America and centuple it in order to form an idea of my desire to hear from you.—We have had a winter uncommonly mild. The little thermometer which was in the passage is now in the alcove at the foot of your bed. It stands at 51. and has not been lower for several  weeks.—I beg the favor of you to bring or send me two copies of the Federalist. I suppose you will be at N. York on the reciept of this letter and therefore I do not add my respectful compliments to the young ladies. I hope however you will accept assurances of the unalterable attachment of your friend & servant,

W: Short


P.S. Jan. 30. The trial of M. de Besenval was decided partly yesterday, and he was to be set at liberty last night provisoirement without judging the fonds de l’affaire. The trial of Favras continues. The two principal witnesses being considered as the denonciateurs it is thought he will not be condemned on the testimony of the other. The mutinous soldiers are also under trial. Their examinations tend to shew that they were not in the secret, but that their disorder was a part of the plan of Favras, who intended to debauch the guard in order to assassinate MM. Bailli and la fayette and carry the King off to Peronne.
P.S. Jan. 31. 1790. The person who is to carry my letters not setting off till to-day, I have an opportunity of mentioning to you a circumstance which has given me great astonishment. I have in the instant recieved a letter from our bankers in Holland for the Secretary of the treasury which they desire me to send or forward to him, and to which I refer you. It seems they have on their own account opened a loan of 3 millions of florins. It is evidently from an apprehension that the plan proposed by Mr. Morris for redeeming the American debt should be accepted by the minister. No hint was given me on the subject, and I suppose they were prevented by a certainty that I should not venture to advise such an enterprise and so unnecessarily. They wished therefore that no objections should be made by me, and they quote expressions of mine of which they have changed the nature by generalizing them. Mr. J. Van Staphorst says he recollects them perfectly and they were different entirely from those stated by in the letter to the Secretary of the treasury. They were addressed to Mr. Hubbard in answer to an opinion which he had given that the plan prepared by their house for the purchase of the American debt at a discount of 11 ⅔ ⅌ cent was more for the credit and honor of the United States, than that proposed by Messrs. Morris and Parker for purchasing it at par with French funds. I observed that the commissioners of the U. S. should best know what would be most agreeable to Congress in that case. My private opinion was the contrary and I think it probable Mr. Hubbard inferred it. However  ever I observed to him and to all who spoke to me on these subjects that I was determined to remain as passive as possible that Congress might be the less committed, and that I would only interfere as I had before done where I apprehended the measure was injurious to the credit and honor of the U.S. The step taken by the bankers has been manifestly in order to force Congress to carry on any operations they wish to undertake respecting the debt to France through their hands. They are certainly supported by Stadnitzki. I long much to hear something from America respecting these matters and I hope it will not be long first.

